Citation Nr: 1413105	
Decision Date: 03/27/14    Archive Date: 04/08/14

DOCKET NO.  04-12 261A	)	DATE
	)
	)

On appeal from the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California



THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for an additional right shoulder disability claimed as due to Department of Veterans Affairs' failure to provide timely and adequte treatment.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

J. Smith, Counsel

INTRODUCTION

The Veteran served on active duty from June 1964 to June 1968.

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a March 2003 rating decision of the RO. 

In April 2009, May 2011 and December 2012 the Board remanded the claim for further development.

In September 2013, the Board sought a VHA medical opinion in this appeal.  That opinion has been obtained and associated with the claims file. 

The Board notes that although additional medical evidence was associated with the claims file after the last Supplemental Statement of the Case (SSOC), in October 2012 and May 2013, the Veteran waived his right to have this evidence reviewed in the first instance by the RO.  

Moreover, the evidence consists of one page of CAPRI records dated subsequent to the last SSOC which is not relevant to the appeal, as well as older VA treatment records submitted by the Veteran himself, which are duplicative.  

Because the Veteran's original VA records are missing, his claims file has been rebuilt.  

The Board has considered documentation included in Virtual VA and VBMS.  


FINDINGS OF FACT

1.  The Veteran had a slip and fall accident in September 2000 causing a tear of the rotator cuff with some retraction of the supraspinatus tendon; the injury was subsequently repaired surgically by a non-VA provider.

2.  The Veteran has residual additional disability manifested by rotator cuff arthropathy of the right shoulder secondary to irreparable rotator cuff tear.

3.  The weight of the competent evidence is against a finding that the VA physicians failed to exercise the degree of skill and care ordinarily required in diagnosing and treating the condition, or that the additional right shoulder disability would have been avoided had a proper diagnosis or treatment been made.


CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 U.S.C. § 1151 for a right shoulder disability are not met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.361 (2013); VAOGCPREC 05-01 (February 5, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  

This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board finds that the content requirements of a duty to assist notice have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

The letters from the RO dated in June 2005, April 2008, July 2008 and May 2009 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claim, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  

The letters additionally provided him with information concerning the evaluation and effective date that could be assigned should his claim be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the Board finds that all relevant facts have been properly developed and that all evidence has been obtained for final resolution of the issues addressed hereinbelow.  

The Veteran's post service treatment records have been obtained.  He has been afforded VA examinations and multiple medical opinions have been obtained.  

An April 2012 Formal Finding of the RO indicates that Federal Tort claim records filed by the Veteran are unavailable, and that further attempts to obtain the missing records would be futile.  

The Board is further satisfied that the RO has substantially complied with its December 2012 remand directives, as the RO obtained an addendum opinion from a September 2012 VA physician.  Stegall v. West, 11 Vet. App. 268, 271 (1998); see also also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate this claim.  

Therefore, to this extent, no further assistance to the Veteran with the development of evidence is required.  


Laws & Regulations

A Veteran may be awarded compensation for additional disability, not the result of his willful misconduct, if the disability was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by VA, either by a VA employee or in a VA facility as defined in 38 U.S.C.A. § 1701(3)(A), and the proximate cause of the disability was (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination, or (2) an event not reasonably foreseeable. 38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.  

To establish causation, the evidence must show that the hospital care, medical or surgical treatment or examination resulted in the Veteran's additional disability or death.  Merely showing that a Veteran received care, treatment or examination and that the Veteran has an additional disability or died does not establish cause.  38 C.F.R. § 3.361(c)(1).  

Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuation or natural progress. 38 C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability, it must be shown that the hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability and (1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or (2) VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's informed consent.  38 C.F.R. § 3.361(d)(1).

The present case concerns a claim of a failure to treat or diagnose a disability.  The Court has recognized the "difficulty in assessing the element of causation in cases involving an omission, such as a failure to diagnosis, versus those based on a commission, or an affirmative act, that leads to clearly identifiable injuries." Roberson v. Shinseki, 22 Vet. App. 358, 363 (2009). 

In a claim based on an alleged failure to diagnose, "a claimant cannot demonstrate an injury unless it is shown that VA should have diagnosed the condition in question. Upon successfully demonstrating an injury or aggravation, a claimant must then prove that the injury or aggravation--the failure to diagnose--resulted in additional disability or death."  Roberson, 22 Vet. App. at 364-65.

In other words, in order to prove a claim under 38 U.S.C.A. § 1151 for failure to diagnose or treat the evidence must show: (1) VA failed to diagnose and/or treat a preexisting disease or injury; (2) a physician exercising the degree of skill and care ordinarily required of the medical profession reasonably should have diagnosed the condition and rendered treatment; and (3) the Veteran suffered disability or death which probably would have been avoided if proper diagnosis and treatment had been rendered.  Roberson v. Shinseki, 607 F.3d 809, 817 (2010)(upholding GC's elements of a claim based on a failure to treat); VAOPGCPREC 05-01; see also 38 C.F.R. § 19.5 (2012) (stating that the Board is bound by precedent opinions of the VA's General Counsel). 


Facts

In September 2000, the Veteran slipped in the shower and fell on his right arm.  He sought initial VA treatment that showed a limited range of motion, pain on motion, pain at the anterior upper shoulder, and decreased right hand grip.  The Veteran's right shoulder was noted to be lower than his left.  The X-ray studies that were taken ruled out a dislocation.

The Veteran sought treatment again later in September 2000, complaining of right shoulder pain and a loss of motion.  He could not raise his right arm above the level of his shoulder.  Magnetic resonance imaging (MRI) was ordered.

An MRI was conducted in October 2000, and reported to show a partial thickness rotator cuff tear with some retraction of the supraspinatus myotendinous junction with some capsular continuity maintained posteriorly.  There was pain and swelling on the anterior superior side, parallel to the glenoid cavity.  The Veteran had a decreased range of motion and significant joint effusion.  

In November 2000, the Veteran requested his MRI results.  An orthopedic referral for a rotator cuff tear was placed.

In December 2000, a consultation took place that showed that the Veteran had a decreased range of motion and a diagnosis of a rotator cuff tear.  The Veteran was offered conservative therapy, consisting of physical therapy and medication.  

In January 2001, the Veteran saw an orthopedist to discuss treatment options.  The Veteran complained of constant pain in the right arm and shoulder, as well as numbness.  The physician noted that the Veteran had a partial thickness tear of the rotator cuff, based on MRI.  The pros and cons of different methods of treatment were discussed, and the Veteran was advised that "even with surgery there [was] no guarantee of complete resolution of the symptoms."

In February 2001, the Veteran sought treatment and was found to have a rotator cuff lesion.  Electromyography (EMG) was ordered.  The X-ray studies showed mild to moderate acromioclavicular (AC) joint arthritis.  In March 2001, an EMG showed normal results.

In April 2001, the Veteran again sought VA treatment when it was noted that he had been unable to abduct his right shoulder since the injury.  An x-ray study showed downward projecting osteophytes.  An examination showed weak abduction to 90 degrees.  There was profound atrophy of the supraspinatus and deltoid muscles.  An arthroscopy and rotator cuff repair and excision of the distal clavicle right shoulder was scheduled.

In May 2001, the Veteran sought private medical treatment from Dr. I.  In a May 24, 2001 report, Dr. I. indicated that the Veteran had been receiving VA treatment up to that point and had undergone x-rays and an MRI.  He stated that "the [Veteran], for some reason, ha[d] not had surgery yet."  

Based on the diagnostic imaging reports and medical records, Dr. I. diagnosed a complete rotator cuff tear.  He further found that "the [Veteran] ha[d] a positive MRI, in [his] opinion, and he need[ed] to have surgery to repair this."  

Dr. I added the following:

The problem that [the Veteran] face[d] [was] that if [he was] right and there [was] significant retraction of the supraspinatus tendon, given the length of time that ha[d] elapsed from the time of the injury up to now, it [would] be very difficult to bring the tendon and the muscle into the proper insertion site on the humeral head. If this happen[ed], and we [could not] repair the cuff, the [Veteran] [was] going to have a significant problem for the rest of his life in that he [would] not have a normal shoulder again.

The surgery with Dr. I. was subsequently scheduled, and took place on June 1, 2001.

In September 2001, the Veteran was seen by Dr. I. to discuss another repair.  Surgery was again scheduled.  Dr. I. noted that "it ha[d] been explained again that the retear that he [had] [was] most likely due to poor quality of the retracted rotator cuff that he had for such a long time which was not taken care of in time."

In a May 2003 report, Dr. I. explained that, since the initial consultation, the Veteran had undergone three surgeries to repair his shoulder.  The Veteran continued to experience some pain and had difficulty elevating the shoulder and doing activities of daily living.  

Dr. I. stated that "this patient had a severe rotator cuff tear that was neglected for a long time. This made the first repair very difficult, and [he] had to use a Restore patch graft at one point. This repair seemed to have failed also."

In a January 2004 report, Dr. I. recounted the history of his treatment of the Veteran.  He noted that, prior to his treatment, the Veteran was seen by VA and had not received any surgical treatment and subsequently underwent shoulder surgeries with Dr. I. in June 2001, October 2001 and May 2002.  The Veteran then continued to have problems and, in fact, had re-torn his latest repair.  

Dr. I. stated the following: 

[He] [did] see patients like [the Veteran] who [had] not had any surgical repair of the rotator cuff within a reasonable amount of time, namely two to five months, going into a massive irreparable rotator cuff tear when too much time [was] allowed to lapse between the time of the injury and the surgical repair.

It [was] [his] impression that if [the Veteran] would have been treated sooner for his rotator cuff tear, he most likely would not have had the irreparable tear that [he] found and that [he] had to treat with three surgeries, which [had] ultimately failed.

In April 2010, the Veteran underwent VA examination.  However, due to the fact that the claims file was not provided, the examiner stated he could not render an opinion on the claim.

In September 2010, an addendum opinion was obtained from the author of the April 2010 statement.  The VA examiner noted the RO's request for an opinion as to whether the Veteran incurred an additional right shoulder disability as the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA.  He opined as follows:

This [was] a difficult question to answer because it seem[ed] that, after my review of the c-file, the decision as to how best to treat the patient immediately after his injury in September of 2000 really relied most heavily on the interpretation of the MRI that was performed on October 5, 2000. It seem[ed] that there was a slight difference of opinion between the interpreting radiologist and the consulting orthopedic surgeon who the Veteran saw the following year. As this issue really relie[d] upon the interpretation of the MRI itself as well as the clinical evaluation of the Veteran at the time of injury, [he] [was] unable to provide any further medical opinion without resorting to mere speculation, as [he] was not involved in the patient's care at the time of the injury, and was not involved in the direct interpretation of the MRI [himself].

In June 2011, Dr. I. examined the Veteran and recounted some of the past medical history.  The Veteran was diagnosed with rotator cuff arthropathy of the right shoulder, secondary to an irreparable rotator cuff tear.  He added that the Veteran would need a reverse shoulder arthroplasty on the right side, sooner than later, due to his symptoms.  He stated that "this [was] again because the [Veteran] ha[d] had a rotator cuff tear that ha[d] been irreparable from the first time [he] saw him."

In September 2012, another VA medical opinion was obtained.  A physician reviewed the claims file and opined that it was less likely than not that the Veteran had suffered an additional disability of his right shoulder due to carelessness, negligence, a lack of proper skill, error in judgment, or a similar instance of fault on VA's part.  

As a rationale, the reviewing physician essentially opined that VA's initial proposal of physical therapy was appropriate and that he was ultimately offered surgery by VA, but chose to undergo surgery with Dr. I.  He cited medical literature discussing that treatment of partial thickness tears should always begin with conservative management.  

In December 2012, the Board remanded the matter for an addendum opinion because the September 2012 examiner failed to address the positive evidence of record, namely, Dr. I.'s January 2004 opinion, or comment on whether the additional right shoulder disability was due to an event that was not reasonably foreseeable.  

In April 2013, a reviewing VA physician opined that it was less likely than not that the Veteran's additional disability of his right shoulder was due to carelessness, negligence, a lack of proper skill, error in judgment, or a similar instance of fault on VA's part, or an event that was not reasonably foreseeable.  

The reviewing physician found that the VA's treatment of the injury was well within the timelines outlined in medical literature, providing citations to and copies of the literature.  

The cited medical literature indicated that it was always wise to begin with conservative treatment and that, if an MRI failed to demonstrate a full-thickness tear, rest and rehabilitation, along with modalities and anti-inflammatory medications, should be initiated.  The article indicated that, if after 2-3 months a patient's condition had not progressed with conservative rehabilitation, surgical options should be considered.  If the patient was unable to perform activities after six months of treatment and independent exercise, a surgical consultation should be obtained.  

The reviewing physician also noted that the Veteran had rejected physical therapy, steroid injections, and delayed his own surgical treatment by exiting the VA system and seeking the treatment from Dr. I.  

The examiner further emphasized a notation in a January 2001 VA treatment record from a VA orthopedic surgeon, that "even with surgery there [was] no guarantee of complete resolution of the symptoms."  

In October 2013, an Independent Medical Expert (IME) opinion was obtained through an accredited independent review organization and consisted of a peer review by a licensed board-certified orthopedic surgeon.  The medical reviewer stated that the records had been reviewed in their entirety.

The independent medical reviewer opined that, based on x-ray study and MRI results taken after the Veteran's September 2000 injury, there was "no indication to suggest that anything other than conservative care" was needed.  

The independent medical reviewer added that the x-ray study was negative, and the MRI documented age-related attritional changes commonly seen involving the rotator cuff and did not document a full thickness rotator cuff tear.  He opined that VA's course of treatment was "reasonable, appropriate and did not result in any additional shoulder disability as a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA."

The independent medical reviewer noted that the Veteran's choice to forego physical therapy at the time was "suboptimal," but was "unlikely to change the natural history of this problem."

At conclusion, the independent medical reviewer again emphasized that "there [was] no evidence in the records to suggest that his injury and in particular the pathology identified on the MRI would have warranted an acute intervention."


Analysis

The Veteran asserts that he is entitled to compensation under the provisions of 38 U.S.C.A. § 1151 for an additional disability of the right shoulder due to the lack of timely and adequate treatment by VA.  He claims that, due to a delay in surgical treatment by VA, his right shoulder injury deteriorated to the point that repair of the injury was compromised, resulting in three surgeries, none of which adequately repaired the shoulder.  

At the outset, the Board does not dispute that the Veteran suffers from an additional disability of the right shoulder, beyond that initially present at the time of his fall in September 2000.  

The Veteran has been diagnosed, as cited in the October 2013 independent medical expert opinion, with rotator cuff arthropathy of the right shoulder secondary to irreparable rotator cuff tear.  The threshold requirement of additional disability is satisfied.  See 38 C.F.R. § 3.361(b).

The pertinent questions in this case are whether a physician exercising a reasonable degree of skill and care ordinarily required of a medical professional would have diagnosed the condition, and whether the additional disability would have been avoided had the proper treatment and diagnosis been rendered.

Several VA opinions and private opinions concerning this question are in the claims file.

The VA opinions of September 2012 and April 2013 and the independent medical expert opinion by the board-certified orthopedic surgeon of October 2013 clearly state that VA exercised the degree of care that would be expected of a reasonable health care provider at the time.  See 38 C.F.R. § 3.361(d)(1)(i).   

Overall, these opinions were thorough, supported by an explanation, based on a review of the claims folder, to include the Veteran's lay assertions, and supported by attached medical literature.  

The Board is particularly persuaded by the medical literature, as it sets forth the accepted, reasonable standard of care in the case of a rotator cuff tear.  The article indicated that conservative care is preferred, which was the case here.  According to the literature, if, after six months of treatment and independent exercise performance, a surgical consultation should be obtained.  

Here, the record establishes that the Veteran declined initial physical therapy for the shoulder and that, in April 2001, approximately 6 months after the injury, surgical intervention was scheduled by VA.

Accordingly, these opinions, including one from an independent board-certified orthopedic surgeon provide strong evidence against the claim.

The Board acknowledges that the VA opinions were phrased in terms of whether there was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, the legal criteria to establish causation in a regular 38 U.S.C.A. § 1151 claim.  Compare 38 U.S.C.A. § 1151(outlining the elements for a claim of direct causation) with VAOPGCPREC 05-01 (discussing the elements in a failure to diagnose claim). 

However, the detailed opinions of these examiners provide the answer to the question as to how a reasonable physician should have treated the condition.  

Indeed, in discussing whether VA acted with carelessness, negligence, lack of proper skill, error in judgment or a similar instance of fault, the examiners discussed whether VA exercised the degree of care that would be expected of a reasonable health care provider.  See e.g. 38 C.F.R. § 3.361 (d)(1).

The Board has carefully considered the consistent and numerous statements of Dr. I.  In this regard, it appears that the fundamental dispute in this case centers on interpretation of the October 2000 MRI report.  

Dr. I.'s opinion that the MRI depicted a full tear is contradicted by the October 2000 report itself, as well as by the three physicians who also reviewed the report in January 2001, April 2013 and October 2013.  In fact, no other medical provider has supported  Dr. I.'s interpretation.

The legal standard for application here is one of a reasonable physician.  Given this level of disparity, the Board cannot find that VA's interpretations of the October 2000 MRI as depicting a partial tear and its resulting course of conservative treatment, was unreasonable.

Further, the Board finds the opinions of Dr. I. insufficient to establish that the additional disability would have been avoided by earlier surgery.  As emphasized by the VA orthopedist in the January 2001 consultation, it was unknown whether surgery would resolve the Veteran's symptoms.  

The Board finds this report more probative than the later opinions of Dr. I. as it was rendered closer in time to the initial injury.  Additionally, given the fact that it is quite questionable whether there was a full tear of the rotator cuff in October 2000, the Board finds that the effect of surgical intervention at that point was also questionable.  

The Board also considered the Veteran's statements that VA was negligent in providing care.  However, he is not competent to provide an opinion as to the cause of his right shoulder disability or as to whether a medical professional acted with a reasonable standard of care or acted with negligence, carelessness, lack of proper skill, error in judgment or fault.  An opinion in this regard requires medical knowledge and interpretation of testing, such as the October 2000 MRI.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In expressing an opinion as to cause and negligence, the Veteran is not reporting readily apparent symptoms, nor is he reporting a contemporaneous medical diagnosis or describing symptoms that were later diagnosed by a medical professional.  See Jandreau, 492 F.3d at 1377.  

Furthermore, the present case involves a question of an alleged misdiagnosis or failure to treat the condition.  

The Veteran has not demonstrated he has knowledge of the acceptable medical practices in diagnosing and treating shoulder injuries such that his statements would be competent, nor has he indicated that the failure in the standard of care was such that it would been readily apparent to a layperson (e.g. amputating the wrong extremity). See OGCPREC 05-01 (noting that generally, determinations as to whether a physician's diagnosis, treatment or procedures for arriving at a diagnosis or course of treatment conform to ordinary standards of medical care generally present matters outside the ordinary knowledge of laypersons and therefore must be shown by medical evidence). 

Accordingly, the most probative evidence in this case are the VA medical opinions and that offered by the independent board-certified orthopedic surgeon that the VA acted with reasonable care and due diligence in treating the Veteran.

Finally, the Veteran has never argued that VA treated him without informed consent.  38 C.F.R. § 3.361(d)(1)(ii).  

Moreover, the treatment in question that was provided by VA was treatment at the outpatient clinic and was not the type of treatment that requested documented signature consent.  38 C.F.R. § 17.32 (d) (noting documentation is required when 1) use of sedation; 2) use of anesthesia or narcotic analgesia; 3) treatment is considered to produce significant discomfort to the patient 4) treatment has a significant risk of complication or morbidity and 5) treatment requires injection into a joint space or body cavity.)  

Accordingly, on this record, the Board finds that benefits are not warranted on this basis.

While the Board has carefully reviewed the record in depth, it has been unable to identify a basis upon which benefits under 38 U.S.C.A. § 1151 may be granted.  

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not for application in resolution of this appeal.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for an additional right shoulder disability claimed as due to Department of Veterans Affairs' failure to provide timely and adequte treatment is denied.



____________________________________________
STEPHEN L. WIKKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Department of Veterans Affairs


